Case 1:18-cv-10743-N|\/|G Document 9 Filed 12/14/18 Page 1 of 1
Case 1:18-cv-10743-NMG Document 6 Fi|ecl 05/16/18 Page l of 2

UNITED STATES DISTRICT COURT
])ISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 18-10743-NMG

 

ROLANDO KEITH PAM,
Plaintiff.
v.

WILLIAM B. EVANS, COMMISSIONER
BOSTON POLICE DEPARTMENT,
SGT. MORGAN, DET. COYNES, LT.
DET. CULLITY,

Defendants.

 

 

DEFENDANT WILLIAM B. EVANS’ M()TION TO I)ISMISS
FOR FAILURE TO STATE A CLAIM

 

Now comes Defendant William B. Evans (“Comrnissioner Evans”) and hereby moves
pursuant to Fed. R. Civ. P. ]2(b)(6) to dismiss all claims brought against him in the Complaint
by Plaintiff, Rolando Keith Pam. As grounds, Commissioner Evans states that Plaintiff’s claim
is time-barred, and further that the Complaint fails to allege a plausible claim against
Commissioner Evans pursuant to 42 U.S.C. § 1983 for false arrest in violation of Plaintiff`s
Fourth-Amendment rights under the U.S. Constitution.l Further grounds in support of
Commissioner Evans’s motion to dismiss are set forth in the accompanying memorandum of

law.

 

1 As further provided in the accompanying memorandum of law, Plaintiff does not identify any specific legal basis
for his claim, but taken as a whole the Complaint appears to bring a claim under Section 1983 for false arrest.

M¢%;»i Q%Wa¢£,- a»§w¢e¢~x w a M@d jaw
)w dade %Mjwz;z,/y§w 11//¢¢//<?

